294 S.W.3d 138 (2009)
STATE of Missouri, Respondent,
v.
Patrick A. OBERHART, Appellant.
No. ED 92140.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
*139 Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Gwenda R. Robinson, Saint Louis, MO, for Appellant.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Patrick A. Oberhart appeals the judgment entered upon a jury verdict finding him guilty of first degree murder and armed criminal action. We find no abuse of discretion by the trial court. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 30.25(b).